Case 19-50272-KBO   Doc 71-2   Filed 03/02/21   Page 1 of 9




      EXHIBIT B




                                        A023
                 Case
                  Case19-50272-KBO
                       19-50272-KBO Doc
                                     Doc71-2
                                         17 Filed
                                             Filed01/23/20
                                                   03/02/21 Page
                                                             Page12ofof89




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                    )              Chapter 11
                                              )
    LSC WIND DOWN, LLC, et al.,1              )              Case No. 17-10124 (KBO)
                                              )
                  Debtors.                    )              (Jointly Administered)
    ____________________________________ )
                                              )
    UMB BANK, N.A., as Plan Trustee of        )
    The Limited Creditors’ Liquidating Trust, )
                                              )
                  Plaintiff,                  )
                                              )
    v.                                        )               Adv. Proc. No. 19-50272 (KBO)
                                              )
    SUN CAPITAL PARTNERS V, LP,               )
    SUN MOD FASHIONS IV, LLC,                 )
    SUN MOD FASHIONS V, LLC, and              )
    H.I.G. SUN PARTNERS, LLC,                 )
                                              )
                  Defendants.                 )
                                              )

                                                OPINION2

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (the “Federal Rules”),
made applicable to this proceeding by Rule 7012 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), the Defendants3 move to dismiss (“Motion to Dismiss”)4 as untimely
the complaint (the “Complaint”)5 filed by UMB Bank, N.A., as Plan Trustee of the Limited

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS
Wind Down, LLC f/k/a Limited Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited
Stores GC, LLC (6094).
2
 This Opinion constitutes the Court’s findings of fact and conclusions of law as required under Rule 7052
of the Federal Rules of Bankruptcy Procedure. This Court has jurisdiction over this matter pursuant to 28
U.S.C. § 1334 and 157(a). Unless otherwise indicated, all docket references are to the dockets maintained
by this Court.
3
  Sun Capital Partners V, LP, Sun Mod Fashions IV, LLC, Sun Mod Fashions V, and H.I.G Sun Partners
Inc. (collectively, the “Defendants”).
4
  See Defs.’ Joint Rule 12(b)(6) Mot. to Dismiss and Inc. Mem. of Law in Supp., No. 19-80074, D.I. 21
(S.D. Fla. Mar. 18, 2019).
5
    See Original Compl., No. 19-80074, D.I. 1 (S.D. Fla. Jan. 17, 2019).


                                                      1
                                                                      A024
                 Case
                  Case19-50272-KBO
                       19-50272-KBO Doc
                                     Doc71-2
                                         17 Filed
                                             Filed01/23/20
                                                   03/02/21 Page
                                                             Page23ofof89




Creditors’ Liquidating Trust (the “Plaintiff”), seeking to avoid and recover an alleged $42 million
fraudulent transfer (the “Transfer”) made to the Defendants on December 20, 2011 by debtor LS
Wind Down, LLC. As set forth below, because the Court finds that it is not apparent from the
facts alleged in the Complaint that the Plaintiff’s action is time-barred, it will deny the relief
requested by the Defendants in the Motion to Dismiss.

I.        RELEVANT BACKGROUND AND PROCEDURAL HISTORY

        On January 17, 2017 (the “Petition Date”), the above-captioned debtors (the “Debtors”)
filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware. On December 20, 2017, the Court confirmed the
Debtors’ joint plan of liquidation (the “Plan”).6 The Plan created the Limited Creditors’
Liquidating Trust and appointed the Plaintiff as Plan Trustee to, among other things, prosecute
certain retained causes of action, including those asserted in this proceeding, as the representative
of the Debtors’ estates pursuant to section 1123(b)(3) of the Bankruptcy Code.7

       On January 17, 2019 (the “Commencement Date”), the Plaintiff commenced this
proceeding against the Defendants in the United States District Court for the Southern District of
Florida, seeking to avoid and recover the Transfer pursuant to sections 544(b)(1) and 550 of the
Bankruptcy Code and “other applicable law, including the Uniform Fraudulent Transfer Act as
adopted by Ohio . . . and/or by Florida . . . .”8

        The Defendants filed the Motion to Dismiss and also moved to transfer venue to this Court.
On June 12, 2019, the Florida District Court granted the Defendants’ venue transfer request,9 and
the issues raised in the Motion to Dismiss were left for this Court’s consideration. The Motion to
Dismiss has been fully briefed, the Court heard oral argument on the issues on October 8, 2019,
and the matter is ripe for decision.

II.       SUMMARY OF THE PARTIES’ POSITIONS

       The Commencement Date of this proceeding is the second anniversary of the Petition Date
and a little over seven years after the Transfer. The Defendants ask the Court to dismiss the
Complaint as they assert that its timing was well beyond the prescribed time period set forth by




6
 See Findings of Fact, Conclusions of Law and Order Confirming the Second Modified Joint Chapter 11
Plan of Liquidation of LSC Wind Down, LLC f/k/a Limited Stores Company, LLC and Its Debtor Affiliates
Pursuant to Chapter 11 of the Bankruptcy Code, No. 17-10124, D.I. 713.
7
  See generally Second Modified Joint Chapter 11 Plan of Liquidation of LSC Wind Down, LLC f/k/a
Limited Stores Company, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code,
No. 17-10124, D.I. 700, Art. VI § 6.1.
8
    Compl. ¶¶ 68, 73.
9
    See Order Granting Defs.’ Mot. to Transfer Venue, No. 19-80074, D.I. 34 (S.D. Fla. Jun. 12, 2019).


                                                      2
                                                                     A025
                Case
                 Case19-50272-KBO
                      19-50272-KBO Doc
                                    Doc71-2
                                        17 Filed
                                            Filed01/23/20
                                                  03/02/21 Page
                                                            Page34ofof89




Florida state law, which the Defendants urge this Court to apply.10 More specifically, they cite
section 726.110(1) of the Florida Uniform Fraudulent Transfer Act (“FUFTA”), which sets forth
a statute of repose requiring fraudulent transfer claims to be brought “within 4 years after the
transfer was made or the obligation was incurred or, if later, within 1 year after the transfer or
obligation was or could reasonably have been discovered by the claimant[.]”11 The parties refer
to this latter timeframe as a “one-year savings clause.”

       There is no dispute that the Complaint was filed more than four years after the Transfer.
Therefore, according to the Defendants, for the Complaint to be timely, it must have been filed
within FUFTA’s one-year savings clause. However, the Defendants assert that it was not because
the Plaintiff, as Plan Trustee, had notice of the Transfer more than one year prior to the
Commencement Date through its access to the Debtors’ books and records and public news reports.
Moreover, as a statute of repose, the Defendants argue that FUFTA’s one-year savings clause was
not (and could never have been) tolled and thus the Plaintiff’s claims were extinguished prior to
the Commencement Date.

        In response, the Plaintiff argues that the Motion to Dismiss “manifests a fundamental
misunderstanding” of section 544(b)(1) claims and related statute of limitation issues.12 Namely,
the Plaintiff asserts that the Defendants “analyze[] the wrong ‘who’ and ‘when’” necessary for a
statute of limitations analysis because the Complaint’s timeliness under a one-year savings clause
is not reliant on the Plaintiff’s knowledge but rather that of the Debtors’ creditors.13 More
specifically, because it has stepped into the shoes of the Debtors’ creditors to avoid the Transfer
under section 544(b)(1), the Plaintiff argues that so long as one such creditor was entitled as of the
Petition Date to assert a claim against the Defendants under the Uniform Fraudulent Transfer Act
(“UFTA”) (as adopted by any state) – a so-called “Predicate Creditor” – then it may do so on or
before two years after the Petition Date pursuant to section 546(a)(1)(A). Here, the Plaintiff argues
that the Motion to Dismiss must be denied because the Complaint was filed on the second
anniversary of the Petition Date, the Complaint sufficiently alleges the existence of numerous
Predicate Creditors under the one-year savings clause prescribed by UFTA as adopted by, among
others, Florida and Ohio,14 and the allegations within the Complaint’s four corners do not establish
that every creditor of the Debtors was time barred from bringing a state law avoidance claim
against the Defendants as of the Petition Date.



10
   As noted by the Defendants, the Plaintiff alleges in the Complaint that the Defendants have their principal
place of business located in Florida and have continuous and systematic contacts with Florida. The Plaintiff
also alleges that a substantial part of the events giving rise to the Plaintiff’s claims occurred in Florida.
11
     FLA. STAT. ANN. § 726.110 (2019).
12
  Pl.’s Opp. to Joint Rule 12(b)(6) Mot. to Dismiss and Mem. of Law in Supp., No. 19 -80074, D.I. 29 at 1
(S.D. Fla. Apr. 15, 2019).
13
     Id.
14
  The Plaintiff argues that Ohio law, rather than Florida law, may apply to its fraudulent transfer claim but
that such a determination is irrelevant to the matter before the Court and would be premature. For reasons
discussed herein, the Court agrees.


                                                      3
                                                                      A026
                 Case
                  Case19-50272-KBO
                       19-50272-KBO Doc
                                     Doc71-2
                                         17 Filed
                                             Filed01/23/20
                                                   03/02/21 Page
                                                             Page45ofof89




III.       APPLICABLE LEGAL STANDARD

         Under Federal Rule 8(a)(2), made applicable to this proceeding pursuant to Bankruptcy
Rule 7008, pleadings must contain a short and plain statement of a claim showing that the pleader
is entitled to relief. While generally the factual statements alleged in a pleading are not required
to be detailed,15 a pleading “demands more than an unadorned, the-defendant-unlawfully-harmed-
me accusation.”16 Thus, a complaint that tenders “naked assertions devoid of further factual
enhancement[,] . . . labels and conclusions, or formulaic recitations of the elements of a cause of
action will not do.”17

         When reviewing a motion to dismiss under Federal Rule 12(b)(6), a court must accept as
true sufficiently pled factual allegations within the complaint and determine whether the claim to
relief is plausible on its face.18 However, “the tenet that a court must accept as true all factual
allegations contained in a complaint is inapplicable to legal conclusions.”19 Thus, threadbare
recitals of a cause of action that are only supported by conclusory statements will not suffice.20

        The defendant bears the burden to show that the plaintiff’s claims are not plausible.21 A
claim is facially plausible when the plaintiff pleads facts that lead the court “to draw a reasonable
inference that the defendant is liable for the misconduct alleged.”22 The United States Court of
Appeals for the Third Circuit in Burtch v. Milberg Factors, Inc. prescribed a three-step process for
courts to determine the sufficiency of a complaint - first, note the elements of the claim; second,
identify the allegations that are conclusory and thus not entitled to an assumption of truth; and
third, assume the veracity of well-pleaded factual allegations and determine the plausibility of the
plaintiff’s entitlement to relief.23

        While a court may draw from “judicial experience and common sense” in considering a
motion to dismiss,24 it must only consider alleged facts that are within the scope of the court’s
review.25 The scope of what is reviewable includes the complaint, public record, and documents
that are “integral to or explicitly relied upon” by a plaintiff, such as documents attached to a

15
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
16
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2007).
17
     Iqbal, 556 U.S. at 678 (internal citations omitted); Twombly, 550 U.S. at 555.
18
     Iqbal, 556 U.S. at 678.
19
     Id.
20
     Id.
21
     Davis v. Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016).
22
     Iqbal, 556 U.S. at 678.
23
  Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v. Warminster Twp.,
629 F.3d 121, 130 (3d Cir. 2010)).
24
     Iqbal, 556 U.S. at 679.
25
  Davis, 824 F.3d at 341; Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014); S. Cross Overseas Agencies,
Inc. v. Wah Kong Shipping Grp., Ltd., 181 F.3d 410, 429 (3d Cir. 1999).


                                                       4
                                                                       A027
                 Case
                  Case19-50272-KBO
                       19-50272-KBO Doc
                                     Doc71-2
                                         17 Filed
                                             Filed01/23/20
                                                   03/02/21 Page
                                                             Page56ofof89




complaint and any undisputedly authentic documents upon which the claims are based.26

IV.       LEGAL DISCUSSION

        As highlighted by the Plaintiff, two provisions of the Bankruptcy Code provide the
framework for the Court’s determination of the Complaint’s timeliness – namely, sections
544(b)(1) and 546(a). Section 544(b)(1) serves as a “vehicle” through which a trustee appointed
under the Bankruptcy Code or, in the absence of such a trustee, a debtor-in-possession or estate
representative may, among other things, recover fraudulently transferred assets of a debtor under
a state’s fraudulent conveyance laws.27 It provides that:

                  The trustee may avoid any transfer of an interest of the debtor in
                  property or any obligation incurred by the debtor that is voidable
                  under applicable law by a creditor holding an unsecured claim that
                  is allowable under section 502 of [the Bankruptcy Code] or that is
                  not allowable under section 502(e) of [the Bankruptcy Code].28

        This strong-arm provision permits a trustee or debtor-in-possession to step into the shoes
of a debtor’s unsecured creditor holding a state law avoidance claim and pursue such claim “on
behalf of the bankruptcy estate . . . for the benefit of the creditors.”29 If there exists no such
creditor, a trustee or debtor-in-possession may not act under section 544(b)(1). Moreover, “section
544(b)(1) confers . . . no greater rights of avoidance than the creditor would have if the creditor
were asserting invalidity on its own behalf. Consequently, if the creditor is . . . barred from
recovery because of the running of a statute of limitations prior to the commencement of the case,
the trustee is likewise . . . barred.”30

       Section 546(a) specifies the time by which a section 544(b)(1) claim must be brought,
providing in relevant part that:

                  An action or proceeding under section 544 . . . [of the Bankruptcy
                  Code] may not be commenced after the earlier of – (1) the later of –
                  (A) 2 years after the entry of the order for relief; or (B) 1 year after
                  the appointment or election of the first trustee under section 702,
                  1104, 1163, 1202, or 1302 of [the Bankruptcy Code] if such
                  appointment or such election occurs before the expiration of the
                  period specified in subparagraph (A); or (2) the time the case is


26
  Tanksley v. Daniels, 902 F.3d 165, 172 (3d Cir. 2018); McTernan v. City of York, 577 F.3d 521, 526 (3d
Cir. 2009); Davis, 824 F.3d at 341.
27
     In re Truong, 285 Fed. Appx. 837, 839 (3d Cir. 2008).
28
     11 U.S.C. § 544(b)(1).
29
  Official Comm. of Unsecured Creditors of Cybergenics Corp. v. Chinery (In re Cybergenics Corp.), 226
F.3d 237, 243-44 (3d Cir. 2000).
30
     5 COLLIER ON BANKRUPTCY ¶ 544.06[3].


                                                     5
                                                                    A028
                 Case
                  Case19-50272-KBO
                       19-50272-KBO Doc
                                     Doc71-2
                                         17 Filed
                                             Filed01/23/20
                                                   03/02/21 Page
                                                             Page67ofof89




                  closed or dismissed.31

Despite the Defendants’ contrary assertions, so long as an underlying state law avoidance claim is
not time-barred as of the commencement of a bankruptcy case, a section 544(b)(1) claim may be
brought provided that it is commenced within the time periods prescribed by section 546(a).32 This
approach makes sense because it provides time for investigation and encourages value
maximization:

                  Section 546(a) in essence gives the trustee some breathing room to
                  determine what claims to assert under § 544. Without this two-year
                  period, a trustee who does not immediately determine what potential
                  claims are available for the recovery of assets may forever be barred
                  from asserting those claims if the statute of limitations expires early
                  in the bankruptcy, or potentially before the trustee is even appointed.
                  Such would contravene the broad powers of Congress has granted
                  to the trustee under §§ 544, 547 and 548 of the Code to recover
                  property for the benefit of the estate.33

Moreover, the timeframe set forth by section 546(a) is not altered if the state law avoidance claim
is governed by a statute of repose rather than a statute of limitations.34

        Here, the Plaintiff complied with section 546(a) as the Commencement Date is two years
after the Petition Date in accordance with section 546(a)(1)(A). Accordingly, the Complaint will
be timely if a Predicate Creditor existed as of the Petition Date. Ultimately, it is incumbent on the
Plaintiff to demonstrate such existence. However, because the Court is considering the
Defendants’ timeliness defense pursuant to the Motion to Dismiss, it is premature for the Court to
determine whether a Predicate Creditor existed as of the Petition Date. Rather, it must decide only
whether the allegations in the Complaint show that the underlying fraudulent conveyance claim
asserted by the Plaintiff was brought beyond the applicable statutory timeframe35 – i.e. that there
31
     11 U.S.C. § 546(a).
32
   See, e.g., Sears Petroleum & Transp. Corp. v. Burgess Constr. Servs., Inc., 417 F. Supp. 2d 212, 225 (D.
Mass. 2006); Rosania v. Haligas (In re Dry Wall Supply, Inc.), 111 B.R. 933, 936 (D. Colo. 1990); Schwab
v. Huber (In re Keuhner), No. 5-11-00325, 2011 WL 6820389, at *1 (Bankr. M.D. Pa. Dec. 28, 2011); Furr
v. I.R.S. (In re Pharmacy Distrib. Servs., Inc.), 455 B.R. 817, 824-25 (Bankr. S.D. Fla. 2011); Finkel v.
Polichuk (In re Polichuk), No. 10-0031, 2010 WL 4878789, at *3 n.9 (Bankr. E.D. Pa. Nov. 23, 2010);
Bakst v. Lester (In re Amelung), No. 09-01719, 2010 WL 1417742, at *8 (Bankr. S.D. Fla. Apr. 7, 2010);
Orr v. Bernstein (In re Bernstein), 259 B.R. 555, 555-60 (Bankr. D.N.J. 2001)
33
     Dry Wall Supply, 111 B.R. at 936-37.
34
  See, e.g., Polichuk, No. 08-10783, 2010 WL 4878789, at *3 n.9 (noting that courts do not differentiate
between a statute of limitations and a statute of repose when applying section 546(a) to a section 544(b)(1)
claim).
35
   Schmidt, 770 F.3d at 249 (explaining that while generally a defendant pleads “an affirmative defense,
like the statute of limitations defense, in the answer, not on a motion to dismiss[,]” a movant may raise a
timeliness defense “by a Rule 12(b)(6) motion . . . if the time alleged in the statement of a claim shows that
the cause of action has not been brought within” the statutory period).


                                                      6
                                                                      A029
                 Case
                  Case19-50272-KBO
                       19-50272-KBO Doc
                                     Doc71-2
                                         17 Filed
                                             Filed01/23/20
                                                   03/02/21 Page
                                                             Page78ofof89




were no creditors of the Debtors as of the Petition Date able to challenge the Transfer as fraudulent
under UFTA and its one-year savings clause.

        Following a review of the Complaint, the Court holds that the allegations therein do not
indicate that the Plaintiff’s claim is time-barred. Rather, they indicate the contrary. The Plaintiff
alleges generally that “[t]here was at least one unsecured creditor of [debtor LS Wind Down, LLC]
who could have avoided the Transfer as of the Petition Date” and more specifically identifies by
name over 100 of such creditors.36 The Plaintiff also alleges that these creditors did not know of
and could not have reasonably known of the Transfer or its fraudulent nature prior to the Petition
Date, thereby capturing the one-year savings clause under UFTA as applied by both Florida and
Ohio law:

                  The Predicate Creditors had not discovered and could not have
                  reasonably discovered the existence or the fraudulent nature of the
                  Transfer prior to one-year before the Petition Date. Specifically,
                  there were no public announcements regarding the Transfer prior to
                  the filing of the Petition Date, and the Predicate Creditors had no
                  access to the company’s books and records or any other information
                  that would have disclosed either the existence or the fraudulent
                  nature of the Transfer before January 17, 2016.37

        Despite the Defendants’ position that the Plaintiff failed to adequately plead a Predicate
Creditor, the Court disagrees. Unlike the “generalized statement” pled by the plaintiff-trustee in
support of its section 544(b)(1) claim in In re Petters Co., Inc.,38 a case upon which the Defendants
heavily rely, the Plaintiff has alleged by name numerous unsecured creditors whose standing it is
using to pursue the Defendants and has explained why such creditors are governed by UFTA’s
one-year savings clause. 39 The allegations are not generic but rather allow the Defendants “[t]o
structure and pursue their opposition to” the Plaintiff’s standing, a concern of the court in Petters


36
     Compl. ¶ 66; Ex. A.
37
   Id. ¶ 67. The limitations period under Ohio UFTA is virtually identical to that of FUFTA. See OHIO
REV. CODE § 1336.09(A). However, courts have held that discovery under Ohio UFTA’s one-year savings
clause is triggered “when the plaintiff reasonably could have discovered the transfer’s fraudulent nature”
whereas under FUFTA, discovery is triggered “from the date the transfer was discovered or could
reasonably have been discovered.” Compare Bash v. Textron Fin. Corp. (In re Fair Fin. Co.), 834 F.3d
651, 672 (6th Cir. 2016), with Nat’l Auto Serv. Ctrs. v. F/R 550, LLC, 192 So. 3d 498, 505 (Fla. Dist. Ct.
App. 2016).
38
   495 B.R. 887, 896, 898 (Bankr. D. Minn. 2013) (quoting the plaintiff-trustee’s Predicate Creditor
allegations as follows: “At all times material hereto, there was and is at least one or more creditors who
held and who hold unsecured claims against the Debtor that was and is allowable under Bankruptcy Code
§ 502 or that was and is not allowable only under Bankruptcy Code § 502(e). The Transfers are avoidable
under applicable nonbankruptcy law by a creditor holding an unsecured claim in the bankruptcy case.”).
39
   See, e.g., id. at 901, 904 (requiring (1) the identification by name of at least one Predicate Creditor, (2) an
allegation that the Predicate Creditor is entitled to pursue a claim under the one-year savings clause, and
(3) specific facts that prevented the Predicate Creditor from obtaining knowledge and discovery).


                                                        7
                                                                         A030
               Case
                Case19-50272-KBO
                     19-50272-KBO Doc
                                   Doc71-2
                                       17 Filed
                                           Filed01/23/20
                                                 03/02/21 Page
                                                           Page89ofof89




when it found dismissal appropriate.40 While the Defendants have also disputed the existence of
any Predicate Creditors upon which the Plaintiff can rely, the issues they have raised are more
appropriate for consideration by the Court on a motion for summary judgment.41

V.      CONCLUSION

       Accordingly, for the foregoing reasons, the Court denies the relief requested in the Motion
to Dismiss and will issue an appropriate order.




Dated: January 23, 2020
                                                   Karen B. Owens
                                                   United States Bankruptcy Judge




40
   Id. at 900 (“Specific fact-based avenues of defense turn on the identity of the predicate creditor and the
nature of its past dealings with the relevant debtor.”). Curiously, the Defendants argue that plaintiff “does
not actually plead when and how any actual creditor discovered the existence of the [Transfer].” Defs.’
Reply in Supp. of its Rule 12(b)(6) Mot. to Dismiss, No. 19-80074, D.I. 30 at 4 (S.D. Fla. Mar. 18, 2019).
However, the Court fails to understand the relevancy of such information when the basis of Plaintiff’s
standing rests on the Predicate Creditors’ lack of awareness of the Transfer and its fraudulent nature prior
to one year before the Petition Date.
41
  For example, to support their position that creditors were provided notice of the Transfer and thus unable
to assert an avoidance claim under the one-year savings clause as of the Petition Date, the Defendants point
the Court to two alleged new articles dated shortly prior to the Petition Date as well as a solvency opinion
offered prior to the Transfer by a financial advisory firm retained by several of the Debtors. Disregarding
the fact that these documents are not appropriate for the Court to consider at this stage and that the articles
appear to have been published significantly less than one year prior to the Petition Date, the extent of notice
received by Plaintiff’s alleged Predicate Creditors as a result of the articles and solvency opinion is at least
one outstanding question of fact that cannot be properly answered by way of a motion to dismiss and in the
absence of discovery.


                                                       8
                                                                        A031
